Citation Nr: 0113209	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for osteoarthritis of 
the left elbow.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from April 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The May 1997 rating decision held that 
the veteran had failed to submit new and material evidence in 
order to reopen his claims for service connection.

In February 1999, the Board confirmed the denial of the 
issues on appeal and the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, in a Memorandum Decision dated in August 1999, 
vacated and remanded the February 1999 Board decision due to 
a lack of adequate reasons and bases.  

In August 2000, the Board found that the veteran had 
submitted new and material evidence in support of his claims, 
but denied the claims of entitlement to service connection as 
not well grounded.  The Court, in a Memorandum Decision dated 
in October 2000, vacated and remanded the August 2000 Board 
decision in order for the Board to consider additional 
evidence.


REMAND

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

The veteran contends that he currently suffers from arthritis 
as a result of his period of active service.  In a statement 
submitted to the RO in June 1997, the veteran claimed that 
his arthritis was due to being exposed to extremely cold 
weather during active service.  He identified some duty 
stations as Korea, Montana, Aleutian Islands, and 
Newfoundland.  In the alternative, he believed that the 
arthritis may be due to being "bounced around" while 
performing training exercises aboard ship.

In August 1997, the veteran stated that he recently 
remembered that he sustained an injury in service.  He 
claimed that, while climbing down the ropes from a ship, he 
fell on his side in 1954.  This injury required no medical 
attention.  Subsequently, the veteran apparently informed his 
physicians that he had injured the left side of his body.  He 
claimed that he fell from a ship and specifically injured his 
left arm, left leg, and back.  The service medical records 
contain no complaints, findings, or diagnoses related to 
arthritis or to an injury sustained by falling.

In support of his claim, the veteran submitted a lay 
statement in April 1971 from a fellow Marine who stated that 
the veteran complained of arthritis after returning from 
Alaska in 1956.  However, the veteran submitted no medical 
evidence until 1996, more than 40 years following his alleged 
in-service injury.  A May 1996 report from John W. Collins, 
M.D., shows that the veteran sustained a recent injury of his 
left elbow and that an x-ray revealed osteoarthritis of the 
elbow.  An August 1996 report from Dr. Collins diagnosed the 
veteran with osteoarthritis of the left knee and left elbow, 
as well as mild lumbar radiculopathy of the left leg.

Radiology reports dated February 1997 from Trinity Lutheran 
Hospital show degenerative disc disease of the lumbar spine 
and early degenerative changes of the left elbow, and an 
essentially normal left knee.  An accompanying report from 
Jacqueline Dean, M.D., found that the veteran likely had 
osteoarthritis of the spine, left elbow, and left knee.  She 
stated that "degenerative arthritis takes many years before 
radiographic abnormalities are seen, and could possibly 
relate to his duty in service but we have no prior films 
within one year of discharge for comparison, therefore the 
presence of any arthritis at that time is almost impossible 
to prove."

Recently submitted medical evidence shows that the veteran 
suffers from degenerative changes in several areas of his 
body.  In a July 1999 report, Mark S. Box, M.D., stated that 
the veteran had a 40 year history of arthralgias involving 
the left side of the body and an injury to the left side 
during the Korean War.  The veteran complained of problems 
with his shoulder, elbow, knee, foot, and hands.  He had 
sustained a fracture of the left elbow the previous year.  
Physical examination found osteoarthritic changes of the 
hands, discomfort with motion of the shoulders, normal range 
of motion of the knees with some crepitance, and slightly 
decreased range of motion of the left elbow, consistent with 
previous fracture.  The veteran was assessed with 
arthralgias; predominantly osteoarthritis.  Dr. Box believed 
that the symptoms on the left side were more severe due to 
the previous elbow fracture and the previous injury that 
occurred 40 years ago.

In an August 1999 letter, Thomas E. Scott, M.D., wrote that 
the veteran fell from a ship in 1954 and injured his left 
leg, left arm, and back.  He now had chronic pain of the left 
side and lumbar spine.  Physical examination found 
osteoarthritis of the hands, knees, and cervical spine, and 
trigger points of the left side including the scapula, 
trapezius, elbow, and hip.  The x-rays of the knees were 
fairly symmetric but did appear more prominent on the left.  
Dr. Scott opined that most of the veteran's pain was due to 
the injury he sustained in 1954.  The veteran had a 
combination of osteoarthritis, lumbar disc disease, and 
myofascial pain, and it was likely that the previous trauma 
predisposed him to the current musculoskeletal pain syndrome.  

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the Board finds that the veteran should 
be afforded a complete VA orthopedic examination in order to 
ascertain the nature of his degenerative conditions, and to 
obtain an opinion as to whether any such disability is 
related to an incident of active service as described by the 
veteran.  In addition, the RO should obtain complete 
treatment records of Drs. Collins, Dean, Box, and Scott that 
have not yet been associated with the claims file.  Absent 
such development, the Board may not properly proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his claimed 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
medical examination.  Since it is 
important that "each disability be viewed 
in relation to its history"  38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
and diagnostic testing of all private 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's claimed 
disabilities.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability is related to the veteran's 
period of active service.  The opinion 
must be supported by a written rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The veteran and his attorney have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the Regional Office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




